First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 28-33, 35, 37, 41, 45, 53, 62 and 66 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

The use of the terms SQUALAMAX™, AVICEL®, AEROSIL®, MAGNASWEET®, EMCOPRESS®, AMPICILLIN®, MAFENIDA®, OXYTETRACYCLINE®, BOTOX®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 28-31, 33, 35, 37, 45, 53, 62 and 66  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.
The instant application does not sufficiently describe the invention as it relates to “aminosterol or a salt or derivative thereof” apart from the specific compounds set forth in the present specification and claims.
The present specification does not provide a definition of the term “aminosterol” and, thus, the broadest reasonable interpretation would encompass any sterol with an amino group and derivatives thereof. Given the potentially limitless scope of the compounds encompassed by the terms, aminosterol and derivative thereof, applicant 
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking. In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing. In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed. Thus, the written description requirement is lacking in the instant invention since the terms, aminosterol and derivatives, are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-33, 35, 37, 41, 45, 53, 62 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 33, 53 and 62 recite derivative or analogs.  The terms “derivative” and “analog” are relative terms which renders the claims indefinite.  These terms are not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the terms, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential derivatives and analogs and the nature of the steps required to obtain them have no clear boundary, making the terms “derivative” and “analog” not only overbroad, but intrinsically amorphous.
Thus, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of “aminosterol, or a pharmaceutically acceptable salt or derivative thereof”, “a derivative of squalamine or natural aminosterol modified through medical chemistry” and “vitamin D analogs”; 
Claim 29-31, 35, 37, 45 and 53 recites the phrase “degenerative processes associated with aging or dementia of aging or related symptoms”.  The present specification lacks identification of what is encompassed by the phrase “related symptoms” and, thus, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention;
Claim 33 recites “such as” and, thus, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);
Claim 28 recites “(n) improved psychosis (hallucinations and delusion;”.  It is unclear what is intended by the bracket; and
Claims 31 and 35 recites the method of instant claim 62 wherein administration of the aminosterol results in preventing onset or development of degenerative processes associated with aging or dementia of aging or related symptoms.  However, parent claim 62 is limited to treating neurodegenerative processes associated with aging or dementia of aging;
Claim 33 defines substitution for example, (i) substitutions of the sulfate by a sulfonate, phosphate, carboxylate or other anionic moiety chosen to circumvent metabolic removal of the sulfate moiety and oxidation of the cholesterol side chain; (ii) replacement of a hydroxyl group by a non-metabolizable polar substituent... .to prevent its metabolic oxidation or conjugation; (iii) substitution of various ring hydrogen atoms to prevent oxidative or reductive metabolism of the steroid ring system; and (iv) a derivative of squalamine modified through 
However, the present application does not provide the skilled artisan with a clear understanding of what is encompassed by the phrases and would encompass compounds not yet known to have said effects. Therefore, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention;
Claim 33 recites “the sulfate” and “the cholesterol side chain” which lack antecedent basis. Parent claim 62 recites an “aminosterol” but does not recite a sulfate group or a cholesterol moiety. 
For these reasons, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28, 31 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

triggering the production of neuro-protective hormones or neuropeptides which function to prevent onset or development of degenerative processes associated with aging or dementia of aging or related symptoms; and/or (b) prevent the accumulation of alpha synuclein, thereby preventing onset or development of degenerative processes associated with aging or dementia of aging or related symptoms as recited by instant claims 31 and 35.
The recitation of the results of administration of the aminosterols does not limit the scope of the claimed method.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claim 40 under 35 USC 103 Ciulla et al (2007) of record in view of Zasloff (US2011/0123624 Al) of record and further in view of Baird et al. (2013) of record and Leni et al. (US 2006/0018839 Al) is made moot by the cancellation of the instant claim.

The rejection of claims 28-33, 35, 37, 41, 45, 53, 62 and 66 under 35 U.S.C. 103 over Ciulla et al (2007) of record in view of Zasloff (US2011/0123624 A1) of record and further in view of Baird et al. (2013) of record and Leni et al. (US 2006/0018839 A1) is maintained.
rd paragraph).
Ciulla et al. do not expressly teach the oral administration and the second agent of cholinesterase inhibitor.
Zasloff teaches that the composition comprising squalamine can be administered orally ([0039]). Zasloff teaches that squalamine is generally administered at daily doses between 25-700mg to a human subject ([0021]). This dosage touches Applicant’s exemplary dosages disclosed in the specification [0071].
Baird et al. teach that AMD is a common complex and progressive neurodegenerative disease (abstract).
Leni teaches that cholinesterase inhibitor can be used to treat macular degeneration ([0004]).
It would have been obvious to one of ordinary skill in the art to administer squalamine orally in the treatment of neurodegenerative processes associated with aging condition such as AMD (age-related macular degeneration) of both eyes affected with AMD because Ciulla et al. teach that as opposed to other current AMD therapies, squalamine, with its systemic route of administration offers an opportunity to treat exudative AMD when both eyes are affected by the disease and because Zasloff 
One of skill in the art at the time of the present invention would have been motivated to make such a modification in order to achieve an expected benefit of squalamine having the therapeutic benefit of treating exudative AMD of particularly when both eyes are affected. With regard to coadministering cholinesterase inhibitors to obvious method of Ciulla et al. in the treatment of AMD with squalamine such is obvious since Leni et al. teach that cholinesterase inhibitor can be used to treat macular degeneration. The motivation for combining the components flows from their individually known common utility (see In re Kerkhoven, 205 USPQ 1069(CCPPA 1980)). With regard to the molecule exhibits a net charge of at least +1 wherein the charge being contributed by the polyamine set forth in claim 33 is obvious since it is the characteristic of the same active agent, squalamine having the polyamine group as chemical motif. The limitation of treating dementia of aging in claim 66 is noted. However, the claim depends from the independent claim 62 wherein the method of treating neurodegenerative processes associated with ageing or dementia of aging..... In this case, AMD subject population taught by Ciulla et al. is the same subject population in need of treating neurodegenerative process related to aging. Accordingly, it would be obvious that upon the treatment of the subject population of Ciulla with administration of the same effective amount of squalamine any aging process of neurodegenerative process would be unavoidably treated. Thus, the claims fail to patentably distinguish over the state of the art as represented by obvious composition of the cited references.

As noted by the Court, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco, Inc. 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir.) 1999). Thus, while known compositions may be claimed in new methods of treating conditions for which they were previously unknown to have therapeutic value, the claiming of a new property which was inherently present in the prior art composition at all times does not distinguish it over the prior art. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). 
None of the claims are allowed.

Response to Arguments
Applicant argues the cited references 
fail to teach or suggest an effective dose that induces the Aminosterol-Induced 
GI Response in a method of treating neurodegenerative processes or dementia and
teach away from monitoring GI-response to treat neurodegeneration or dementia.
Applicant’s argument was considered but not persuasive for the following reasons.
The fact that the references do not suggest monitoring GI-response in treating neurodegeneration or dementia does not render the claimed treatment unobvious.  As discussed above, based on the teachings of the cited references, the treatment of neurodegenerative process utilizing squalamine is rendered prima facie obvious.  Additionally, the dose range set forth in the present specification overlaps that taught by the prior art.  Therefore, absence a showing of criticality of determining the amount based on the change in GI response, said recitation does not render the claimed treatment unobvious.  
As noted by the Court, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco, Inc. 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir.) 1999). Thus, while known compositions may be claimed in new methods of treating conditions for which they were previously unknown to have therapeutic value, the claiming of a new property which was inherently present in the prior art composition at all times does not distinguish it over the prior art.
In essence, administering the same dose of squalamine for treatment of neurodegenerative process is prima facie obvious irrespective of how the skilled artisan obtained 
For these reasons, the rejection of claims 28-33, 35, 37, 41, 45, 53, 62 and 66 under 35 U.S.C. 103 over Ciulla et al (2007) of record in view of Zasloff (US 2011/0123624 A1) of record and further in view of Baird et al. (2013) of record and Leni et al. (US 2006/0018839 A1) is maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.